Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 1 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 2 of 12




                                   Order
 IT IS ORDERED that ECF No. 26 is DENIED without prejudice. Plaintiff
 must meet and confer with Defendants under Local Rule IA 1-3(f)
 before filing a motion to compel. Additionally, a "party who files a motion
 to which the meet-and-confer requirement applies must submit a
 declaration stating all meet-and-confer efforts, including the time, place,
 manner, and participants. The movant must certify that, despite a
 sincere effort to resolve or narrow the dispute during the meet-and-
 confer conference, the parties were unable to resolve or narrow the
 dispute without court intervention." LR IA 1-3(f)(2). If Plaintiff meets and
 confers with Defendants and refiles his motion, he must also tell the
 Court, specifically, which discovery requests he is moving to compel
 responses to and why the Defendants' responses are improper.
                           IT IS SO ORDERED
                           DATED: 12:44 pm, September 03, 2021



                           BRENDA WEKSLER
                           UNITED STATES MAGISTRATE JUDGE
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 3 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 4 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 5 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 6 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 7 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 8 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 9 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 10 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 11 of 12
Case 2:20-cv-00089-JAD-BNW Document 27
                                    26 Filed 09/03/21
                                             09/02/21 Page 12 of 12
